DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 2 (figures 14-19) in the reply filed on 08/16/21 is acknowledged. Claims 4-6 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,845,816; claims 1-20 of U.S. Patent No. 8,192,043; claims 1-20 of U.S. Patent No. 8,608,333; claims 1-18 of U.S. Patent No. 9,392, 832 and claims 1-20 of U.S. Patent No. 10,039,336. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant merely uses slightly different claim language to claim the same invention.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,514,161.  Although the claims at issue are not identical, they are not patentably distinct from each other because applicant merely uses slightly different claim language to claim the same invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. 2008/0080171 (Lombard et al ‘171).  Lombard et al ‘171 discloses a helmet with lighting (figures 1-16), comprising: a helmet shell 2; a plurality of light sources 13 secured to the helmet shell 2 (figures 3, 6 and 11), a source of power (21, 23a) for powering the plurality of light sources 13 (para. # 27), a controller for controlling the power provided to the plurality of light sources (para. numbers 4-6 and 26) and electrical conduits 17 for communicating between the plurality of light sources the source of power and the controller (para. #’s 26)-27, an external layer 18 applied to the helmet shell 2 (para. # 27, figures 3, 6 and 11); and an internal layer 11 applied to the helmet shell 2 (para. # 27, figures 3, 6 and 11); wherein at least the plurality of light sources 13 and the electrical conduits 17 are encapsulated between the external layer 18 and the internal layer 11  (para. # 27, figures 3, 6 and 11).
Regarding claim 2, the helmet of Claim 1, wherein the external layer 18 and the internal layer 17 are sealed to one another or each to the helmet shell such that water ingress between the external layer and the internal layer is prevented (sealed to one another, see para. # 27, figures 3, 6 and 11).
Regarding claim 3, the helmet of Claim 1, wherein at least one of the external layer and the internal layer 11 is positioned against the helmet shell 2 such that there is no air space between the helmet shell and the at least one of the external layer and the internal layer 11 (see para. # 27, figures 3, 6 and 11, no space between internal layer 11 and helmet).

Regarding claim 8, the lighting module of Claim 7, wherein the lighting module is configured to leave a top portion of the underlying helmet exposed (lighting module has vent opening 4 which leaves underlying helmet 1,2 exposed).
Regarding claim 9, the lighting module of Claim 7, wherein the lighting module completely encircles the underlying helmet (see figures 2-3, 5-6, 10-11, 12-13 and 16).
Regarding claim 10, the lighting module of Claim 7, wherein the lighting module is attached to the underlying helmet by an adhesive (para. # 33).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M SEMBER/               Primary Examiner, Art Unit 2875